PER CURIAM.
Appellant appeals a judgment and sentence for two counts of crime against nature.
Appellant’s case was consolidated for trial with two other defendants, each defendant having independent counsel. Preceding the trial appellee had furnished appellant with reciprocal witness lists in which a certain medical doctor was listed as a State’s witness. During the trial the State elected not to call said witness to the stand.
However, the medical doctor was called as a witness for and on behalf of one of appellant’s co-defendants. Over appellant’s objection, appellee was given the right to have opening and closing arguments. The trial court held that because the testimony of this witness was of benefit to all the defendants, said defendants lost their right to opening and closing arguments as provided in Fla.Stat. § 918.09, 1969 F.S.A. (now Cr.P.R. 1.250, 33 F.S.A.).
Appellant argues and we agree that the court committed reversible error in denying appellant the right to closing argument. Faulk v. State, Fla.1958, 104 So.2d 519.
The trial court’s judgment with reference to appellant Davis is reversed and remanded for new trial.
PIERCE, C. J., and HOBSON and McNULTY, JJ„ concur.